Citation Nr: 9927357	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-10 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung condition.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The appellant had active military service from August 1956 to 
November 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the RO apparently has reopened the 
appellant's claim of service connection for a lung condition 
and has proceeded to deny it.  This claim was previously 
denied in a final Board decision in March 1996.  In 
accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board finds that 
the issue on appeal is whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a lung condition.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



In August 1999 the appellant clarified that he wanted a 
hearing before a Member of the Board at the RO.  The record 
shows that this hearing has not yet been afforded.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991).  
Pursuant to 38 C.F.R. § 20.700 (1998), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  

Under the circumstances, the Board remands this case to the 
RO for the following action.  

The appellant should be scheduled to 
appear at a personal hearing before a 
Member of the Board sitting at the RO as 
soon as it may be feasible.  Notice 
should be sent to the appellant and his 
service representative.  The appellant 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeal at that 
time.  

The purpose of this remand is to ensure due process of law.  
No action by the appellant is required, until he is notified 
by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


